UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7247



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREG BURNELL KING,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-98-130)


Submitted:   November 17, 2005         Decided:     November 29, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg Burnell King, Appellant Pro Se.      James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Greg Burnell King seeks to appeal the district court’s

order denying relief on his motion filed pursuant to Fed. R. Civ.

P. 60(b), seeking reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion.    To appeal an order denying a Rule 60(b)

motion in a habeas action, King must establish entitlement to a

certificate of appealability.   See Reid v. Angelone, 369 F.3d 363,

368 (4th Cir. 2004). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that King

has not made the requisite showing.        Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED




                                - 2 -